The reason for allowance are the claims are subject matter eligible and not anticipated or rendered obvious for the reasons that follow;  

The improved Gateway operates  stores the order information sent from the trader at client device   in a database which tracks orders that have been placed by traders and global queue holder orders. The electronic exchange continues to recognize the global queue holder orders as  a "default trader".  The global queue holder orders may  ensure that advantageous queue positions being held for participating traders. The global queue holder orders  have defined prices levels for the defined amount of quantity.   nitially associated with a default trader and are not "owned" by a specific trader. The global queue holder orders are considered a place holder with a better position in the order queue for actual. 

The Specification describes; 
As previously explained, the order placement parameters are defined prior to global queue holder orders being submitted to the electronic exchange. Let us assume that the reference price level has been defined as "2" price levels outside the inside market or price levels "106" and "111" as shown in Figure 5B. Additionally, it was defined to place "1" global queue holder order with a quantity of "10" at each of the "3" price levels starting "2" price levels from the, inside market or reference price level. 
[0073] The gateway recognizes the global queue holder orders and the market information associated with the submitted orders is stored in the database at the gateway or accessible by the gateway, prior to being passed to the electronic exchange. The global queue holder sell orders 520, correspond to price levels "111", "112", and "113." Similarly, the global queue holder buy orders 522, correspond to price levels "104", "105", and "106."
Thus the claimed solution is necessarily rooted in the gateway device and  in order to overcome a problem specifically arising in the realm of electronic trading. 
 The claim are allowable over the prior art for failing to teach the following:
, a trader, who is part of a group of traders that has access to the group of global queue holder orders, submits an order request for a desired price and quantity of the tradeable object. At this point the trader might be aware of the global queue holder orders (e.g. by indication), or might not know of them (e.g. no indication). A trader may elect to participate in using global queue holder orders to obtain more advantageous positions in the order queue. If a trader elects not to participate in using global queue holder orders, their order requests would be submitted to the exchange and entered in the order queue without being associated with a global queue holder order. 
[0059] At step 408, the gateway or intermediary device, receives the actual order request submitted by the trader for a desired price level and quantity. 
[0060] At step 410, the gateway analyzes the order request to determine whether or not the order request is associated with a price level at which quantity is currently being held by a global queue holder order. 
[0061] At step 412, the gateway determines that the trader's order request is associated with a price level at which quantity is being held by a global queue holder order. The gateway transfers ownership, or control of the global queue holder order, to the trader placing the order request. Further, if the trader has elected to participate using global queue holder orders, once the order information is updated in the database and ownership is transferred, the actual order request placed by the trader is dropped by the gateway. The order request is dropped because passing it onto the electronic exchange would enter an additional order at the end of the order queue and the trader would then be responsible for "2" separate orders instead of just "1". As previously mentioned, if a trader has elected not to participate, then their order would not be dropped by the gateway, but instead would be passed onto the electronic exchange and entered at the end of the order queue. 
[0062] Transferring ownership of the order is accomplished in a virtual manner such that the gateway associates the held quantity with the trader submitting the order request. The information associated with the order request, such as time entered, price, quantity, trader name, tradeable object, etc. may be stored in a storage mechanism, referred to hereinafter as a database,  
 
 The closest prior art is that to  Lutnick 20060290996, Lutnick , WO 0038093 A1, Software Review: Bahadur, Nigel. Futures: News, Analysis & Strategies for Futures, Options & Derivatives Traders. Jun2007, Vol. 36 Issue 7, p58-59. 2p. , Database: Business Source Complete

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C WEISBERGER whose telephone number is (571)272-6753. The examiner can normally be reached Monday - Thursday 10AM-8PM PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
 



 /RICHARD C WEISBERGER/ Primary Examiner, Art Unit 3698